WALKEB, P. J. —
A Avitness for the state, after giving some description of the defendant’s store and of a stairway therein, and testifying as to the finding of some beer and whisky, in response to a request of the solicitor to do so, dreAV a rough sketch or diagram of the store. There was no impropriety in the admission in evidence of this diagram in connection with the testimony of the Avitness in reference to the place in question. — Alabama Great Southern R. Co. v. Johnston, 128 Ala. 283, 29 South. 771; Jarvis v. State, 138 Ala. 17, 34 South. 1025.
Under the conflicting evidence adduced, the defendant was not entitled to require the court to give the written charge requested in his behalf.
Affirmed.